Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received January 6, 2021:
Claim 1 has been amended, Claims 7 & 8 have been cancelled and Claims 4-6 & 9 have been withdrawn.
Therefore Claims 1-3 & 10 are pending in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 26, 2019.

Claim Rejections - 35 USC § 103
Claims 1-3 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US PG Publication 2011/0076523) in view of Shimizu JP 2012/028921 and Kayama et al. JP2001/266826
With respect to claim 1, Iwamoto et al. discloses an electronic device comprising: 
a battery pack 50 (battery); and
a housing section 40 (housing) including an inlet opening 45 (battery compartment) for the battery 50;

wherein the inlet opening 45 (battery compartment) is a recess/opening in a ceiling wall portion 41 (main surface) of the housing section 40 (housing), [0040-0052; Figure 6] the recess being formed by cutting away an area including a primary end of the housing 40 [0002; 0009; 0039; Claim 1];
wherein the inlet opening 45 (battery compartment) has a ceiling wall portion 41 (main surface) and a pair of side surfaces [Figure 6], the ceiling wall portion 41 (main surface) of the inlet opening 45 (battery compartment) being configured to face the flat surface 51 (main surface) of the battery pack 50 (battery) and the left and right side wall portions 43 (side surfaces) of the inlet opening 45 (battery compartment) being configured to face the respective left and right side surfaces 53 (side surfaces) of the battery pack 50 (battery) when the battery pack 50 (battery) is disposed in the inlet opening 45 (battery compartment), [0040-0052; Figure 6];
wherein each of the side surfaces 43 of the inlet opening 45 (battery compartment) has a guide rail 47 for guiding the battery pack 50 (battery) into the inlet opening 45 (battery compartment), [0040; Figure 6]
wherein each of the side surfaces 53 of the battery pack 50 (battery) has a slot portion 57 (guide groove) for engaging with a corresponding guide rail 47 of the inlet opening 45 (battery compartment), [0040-0052; Figure 6]; and
wherein each of the guide rails 47 has a first end at the primary end of the housing section 40 (housing) and a second end at an opposite end of the primary end of 
    PNG
    media_image1.png
    442
    546
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    577
    677
    media_image2.png
    Greyscale

The further limitation regarding “the recess being formed by cutting away an area including a primary end of the housing” is a product-by-process limitation that does not further limit the scope of the claim. 
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the guide rails of Iwamoto et al. to have a uniform width from the first end to the second end in order to allow for easy attachment of the battery to the battery compartment while allowing for a more compact simple structure and reducing material thereby reducing cost and simplifying manufacture
Iwamoto et al. does not disclose wherein each of the guide rails being substantially linearly inclined with respect to the main surface of the battery compartment from the first end to the second end.
However, Shimizu discloses an electronic key 2 (electronic device) [0018; Figure 3]  comprising:
a battery 4 [Abstract; Figure 3]; and
a cover slide 7 (housing) including a battery compartment for the battery 4 [Abstract; Figure 3; Figure 4],
wherein the battery 4 has a main surface and a pair of side surfaces perpendicular to the main surface [Figure 3; 0025],
wherein the battery compartment is a recess in a main surface of the housing 7 [Figure 4],

wherein each of the side surfaces of the battery compartment has a guide rail 31b/32b  for guiding the battery 4 into the battery compartment [Figures 5-12; 0026]
wherein each of the side surfaces of the battery 4 has a guide groove 21/22 for engaging with a corresponding guide rail 31b/32b of the battery compartment [Figures 7-12; 0030-0032], and
wherein each of the guide rails 31b/32b has a first end at the primary end of the housing 7 and a second end at an opposite end of the primary end of the housing 7 [Figures 7-12] , each of the guide rails 31b/32b being substantially linearly inclined with respect to the main surface of the battery compartment from the first end to the second end such that a distance between the first end of the guide rail 31b/32b and the main surface of the battery compartment is greater than a distance between the second end of the guide rail 31b/32b and the main surface of the battery compartment. [see annotated Figure 4]

    PNG
    media_image3.png
    342
    377
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the guide rails of Iwamoto et al. to be substantially linearly inclined with respect to the main surface of the battery compartment from the first end to the second end, as disclosed in Shimizu, in order to reduce sliding resistance to improve workability and ease of attaching/detaching the battery. [0010]
Kayama et al. discloses an electronic device comprising: a battery 500 [0001; 0017; Figure 3]; and a housing 16 including a battery compartment 50/60 for the battery 500, wherein the battery 500 has a main surface and a pair of side surfaces perpendicular to the main surface [Figure 3], wherein the battery compartment is a recess in a main surface of the housing 16 [Figure 3], the recess being formed by cutting away an area including a primary end of the housing, wherein the battery compartment has a main surface and a pair of side surfaces [Figure 3], wherein each of the side surfaces of the battery compartment has a guide groove 60 for guiding the 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the guide rails of Iwamoto et al. to have a uniform width, as disclosed in Kayama et al, in order to allow for simple manufacturing, simple mounting method and electrical connection method while reducing the size of the electronic device. [0004; 0060-0062]

With respect to claim 2, Iwamoto et al. discloses wherein each of the slot portions 57 (guide grooves) has a first end at the primary end of the housing and a second end at the opposite end of the primary end of the housing wherein each of the slot portions 57 (guide grooves) is inclined with respect to the main surface of the battery from the first end of the slot portion 57 (guide groove) to the second end of the slot portion 57 (guide groove) such that a distance between the first end of the slot portion 57 (guide groove) and the main surface of the battery is greater than a distance between the second end of the slot portion 57 (guide groove) and the main surface of the battery [Figure 6].

    PNG
    media_image4.png
    871
    829
    media_image4.png
    Greyscale

	Iwamoto et al. discloses slot portions 57 (guide grooves) including a first guided portion 58 and a second guided portion 59 [0046] and the guide rails 47 including first guide portions 48 and second guide portions 49 [0044] wherein when the battery pack is inserted into the housing section 40, the gap G present while inserting the battery pack is eliminated [0050-0052] 
	Furthermore, Iwamoto et al. discloses that when the battery is inserted and pulled into the housing there is a possibility of inducing sliding resistance and leading to degrading the operability in inserting/pulling the battery pack furthermore repeatedly 
Iwamoto et al. does not disclose wherein an inclination angle of the guide rails is equal to an inclination angle of the guide grooves. 
Shimizu discloses wherein each of the guide grooves  21/22 has a first end at the primary end of the housing and a second end at the opposite end of the primary end of the housing [Figure 10], each of the guide grooves 21/22 being inclined with respect to the main surface of the battery from the first end of the guide groove 21/22 to the second end of the guide groove 21/22 such that a distance between the first end of the guide groove 21/22 and the main surface of the battery is greater than a distance between the second end of the guide groove 21/22 and the main surface of the battery, and
wherein an inclination angle of the guide rails 31b/32b is equal to an inclination angle of the guide grooves 21/22 [Figure 10].


    PNG
    media_image5.png
    506
    725
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the guide rails and guide grooves of Iwamoto et al. to be substantially linearly inclined with respect to the main surface of the battery compartment from the first end to the second end wherein the guide rails and grooves have equal inclination angles, as disclosed in Shimizu, in order to reduce sliding resistance to improve workability and ease of attaching/detaching the battery. [0010]

		With respect to claim 3, Iwamoto et al. discloses wherein the slot portions 57 (guide grooves) including a first guided portion 58 and a second guided portion 59 [0046] and the positions guided walls 59g is closer to the ceiling wall 41 (has a greater width at the first end) [Figures 6 & 7; 0052] furthermore Iwamoto et al. discloses 

With respect to claim 10, Iwamoto et al. discloses when the battery is being inserted into the inlet opening 45 (battery compartment), a predetermined gap G (clearance) between the battery and the main surface of the battery compartment 45 is greater at the first end of the guide rail 47 than at the second end of the guide rail 47. [0043; Figure 7]

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/KIRAN Akhtar/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723